                                          Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         FREE STREAM MEDIA CORP.,
                                  10                                                       Case No. 17-cv-02107-RS
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER DENYING MOTION TO
                                  12                                                       ALTER OR AMEND JUDGMENT;
Northern District of California
 United States District Court




                                         ALPHONSO INC., et al.,                            DENYING MOTION FOR ATTORNEY
                                  13                                                       FEES, AND; GRANTING MOTION
                                                        Defendants.                        FOR REVIEW OF TAXATION OF
                                  14                                                       COSTS
                                  15

                                  16

                                  17          Plaintiff Free Stream Media Corp., which does business as “Samba,” moves pursuant to

                                  18   Federal Rule of Civil Procedure 59(e), to alter or amend the judgment entered in favor of

                                  19   Defendants Alphonso Inc., Ashish Chordia, Raghu Kodige, and Lampros Kalampoukas

                                  20   (collectively, “defendants” or “Alphonso”) following the grant of Alphonso’s motion for summary

                                  21   judgment. Alphonso, in turn, moves for an award of attorney fees, contending this is an

                                  22   “exceptional case,” within the meaning of 35 U.S.C. § 285. Both motions have been submitted

                                  23   without oral argument pursuant to Civil Local Rule 7-1(b), and both motions will be denied.

                                  24   Samba’s motion to review the costs taxed against it will be granted.

                                  25

                                  26          1. Motion to alter or amend judgment

                                  27          A Rule 59(e) motion is an “‘extraordinary remedy, to be used sparingly in the interests of

                                  28   finality and conservation of judicial resources.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir.
                                           Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 2 of 7




                                   1   2014) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Such a

                                   2   motion “should not be granted, absent highly unusual circumstances, unless the district court is

                                   3   presented with newly discovered evidence, committed clear error, or if there is an intervening

                                   4   change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999)

                                   5   (citation omitted). A court may grant a Rule 59(e) motion only if “1) the motion is necessary to

                                   6   correct manifest errors of law or fact upon which the judgment is based; 2) the moving party

                                   7   presents newly discovered or previously unavailable evidence, 3) the motion is necessary to

                                   8   prevent manifest injustice, or 4) there is an intervening change in controlling law.” Hiken v. Dep’t

                                   9   of Def., 836 F.3d 1037, 1042 (9th Cir. 2016) (citation omitted).

                                  10           Here, Samba contends the order granting summary judgment of non-infringement (Dkt.

                                  11   No. 371 (the “Order”)) is premised on three “manifest errors of law or fact” that require

                                  12   reconsideration under Rule 59(e). None of the three arguments Samba advances warrant a
Northern District of California
 United States District Court




                                  13   different judgment.

                                  14

                                  15           a. Visio data

                                  16           Samba agues the Order fails to apply the appropriate legal standard explicated in Akamai

                                  17   Techs., Inc. v. Limelight Networks, Inc. (“Akamai V”), 797 F.3d 1020 (Fed. Cir. 2015), a case

                                  18   Samba first invoked at the hearing on the motion for summary judgment. As Samba points out,

                                  19   Akamai V explains that “[w]hether a single actor directed or controlled the acts of one or more

                                  20   third parties is a question of fact”, and “an actor is liable for infringement under § 271(a) if it . . .

                                  21   contracts with another to perform one or more steps of a claimed method.”

                                  22           The Order noted it is not self-evident that precedent and analysis in the context of method

                                  23   claims necessarily apply without modification to the system claims at issue here.1 Even assuming

                                  24   the analysis should be identical, however, the Order is consistent with the Akamai V. holding.

                                  25

                                  26   1
                                        Alphonso has not asserted infringement of the one independent method claim of the patent
                                  27   (Claim 14) or of its dependent claims (Claims 15-17).

                                  28
                                                                                                                      CASE NO.   17-cv-02107-RS
                                                                                            2
                                           Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 3 of 7




                                   1   Samba insists that ‘the Akamai V framework does not require a contract (like the Alphonso/Vizio

                                   2   agreement) to mandate how a third party like Vizio will perform a function to establish the direct

                                   3   infringement of the contracting party.” Patents, however, do not give patent holders exclusive

                                   4   rights over results. Rather, patents protect only specific systems, methods, and their equivalents. A

                                   5   party achieving the same outcome that flows from a patented method or system is not liable for

                                   6   infringement unless he or she has practiced the patented claims to achieve that result.

                                   7          The contracts between the alleged infringer and its customers in Akamai V conditioned the

                                   8   customers’ access to the purported infringers’ services “upon their performance of the method

                                   9   steps.” 797 F.3d at 1025. Here, in contrast, the Order concluded the record supported no triable

                                  10   issue of fact that the contract between Alphonso and Vizio required Vizio to collect the data

                                  11   utilizing elements of the system claimed in the patent. In the present motion, Samba suggests

                                  12   contractual details regarding the data Vizio was to provide support an inference that it must have
Northern District of California
 United States District Court




                                  13   used a system meeting the claim elements in dispute. Samba did not show, however, that Vizio

                                  14   was under any contractual obligation to practice any element of the patent, unlike the customers in

                                  15   the Akamai V. case. Although Samba now points to express contract terms that arguably come

                                  16   closer to showing the parties understood Vizio was collecting data in ways that implicate the

                                  17   patent, it has still not established a triable issue of fact that Samba might be liable for contracting

                                  18   with Vizio. Even assuming a party cannot avoid infringement of a system claim where it contracts

                                  19   with another party to operate part of the system, defendants’ mere purchase of specified viewing

                                  20   data from Vizio does not represent such a situation.

                                  21          Moreover, even if Samba could show there is a triable issue of fact as to whether

                                  22   defendants’ acquisition of data from Vizio satisfies certain claim elements, it would not be entitled

                                  23   to a change in the judgment. See Order at 11:20-12:2 (“Accordingly, Alphonso is entitled to

                                  24   summary judgment of non-infringement, not limited as to any particular source from which it

                                  25   acquired viewing data.”)

                                  26          Finally, Samba contends the non-infringement finding with respect to the Vizio data

                                  27   collection issue should not apply to Claims 10, 13, 18, and 20, none of which “comprise” a

                                  28
                                                                                                                    CASE NO.   17-cv-02107-RS
                                                                                          3
                                          Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 4 of 7




                                   1   television, unlike Claim 1. The order, however, relied on the effectively unchallenged assertion

                                   2   that Claim 10 was representative for all purposes material to the analysis, and that any differences

                                   3   in wording among the claims were not dispositive. The distinction Samba now seeks to draw, even

                                   4   if not waived, is not persuasive. While Claims 10, 13, 18, and 20 may not “comprise” a television,

                                   5   their preambles include the limitation of “[a] relevancy-matching server communicatively coupled

                                   6   with a television.” The order expressly addressed Claim 10. The finding of non-infringement did

                                   7   not depend on any language that the system “comprised” a television. There is no basis to exclude

                                   8   Claims 10, 13, 18, and 20 from the analysis now.

                                   9

                                  10          b. The “Beeswax” bidding system

                                  11          While Samba does not concede the Order correctly found that defendants’ human

                                  12   employees, rather than any “relevancy matching server” performs the “matching” function
Northern District of California
 United States District Court




                                  13   described in the claims, the present motion only challenges an alleged failure of the Order to

                                  14   consider Samba’s “third, independent theory of infringement,” i.e., that the operation of the

                                  15   Beeswax bidding server alone satisfies the claim limitations. Samba is correct that the Order does

                                  16   not include explicit or detailed discussion of its “Beeswax- only” infringement theory. Samba,

                                  17   however, does not quarrel with the Order’s description of how Beeswax operates. In the context of

                                  18   that discussion, the order makes clear that Samba’s infringement theories—including the

                                  19   “Beeswax- only” argument—were found not to be persuasive. Samba has not shown that the

                                  20   supposed “matching” function performed by Beeswax meets the claims, and has not met the

                                  21   standard for reconsideration under Rule 59(e). Samba’s motion is denied.

                                  22

                                  23          c. Mobile devices

                                  24          As an alternative, and independent, basis for summary judgment, the Order found that

                                  25   “[a]dvertising from the Samba (sic, Alphonso) platform will never be delivered to a consumer’s

                                  26   phone unless and until that phone issues a bid request.” Accordingly, Alphonso could not be

                                  27   liable for “put[ting] the claimed invention into service.” Centillion Data Sys., LLC v. Qwest

                                  28
                                                                                                                 CASE NO.   17-cv-02107-RS
                                                                                        4
                                          Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 5 of 7




                                   1   Communications Int’l, 631 28 F.3d 1279, 1284 (Fed. Cir. 2011).

                                   2          Drawing distinctions among claims that it failed to point out in the underlying motion,

                                   3   Samba now argues claims 10, 13 and 18 do not require “use” of a mobile device. The order’s

                                   4   conclusion, however, was based on the fact that the parties were treating claim 10 as

                                   5   representative. While claims 10, 13 and 18 may not “comprise” a mobile device, they expressly

                                   6   call for a mobile device to function in conjunction with other claim elements. The finding of non-

                                   7   infringement did not depend on any language that the system “comprised” a mobile device. There

                                   8   is no basis to exclude Claims 10, 13, and 18 from the analysis now.

                                   9

                                  10

                                  11          2. Motion for attorney fees

                                  12          “The court in exceptional cases may award reasonable attorney fees to the prevailing
Northern District of California
 United States District Court




                                  13   party.” 35 U.S.C. § 285. Attorney fees are warranted in “the rare case in which a party’s

                                  14   unreasonable conduct—while not necessarily independently sanctionable—is nonetheless so

                                  15   ‘exceptional’ as to justify an award of fees.” Octane Fitness, LLC v. ICON Health & Fitness, Inc.,

                                  16   572 U.S. 545, 555 (2014). An “exceptional” case “stands out from the others with respect to the

                                  17   substantive strength of a party’s litigating position (considering both the governing law and the

                                  18   facts of the case) or the unreasonable manner in which the case was litigated.” Id. at 554. The

                                  19   party seeking fees must show its entitlement to fees under a preponderance-of-the-evidence

                                  20   standard. Id. at 557–58. Whether a case is exceptional is determined on a case-by-case basis

                                  21   “considering the totality of the circumstances.” Id. at 554. Factors to consider include, among

                                  22   others, “frivolousness, motivation, objective unreasonableness (both in the factual and legal

                                  23   components of the case) and the need in particular circumstances to advance considerations of

                                  24   compensation and deterrence.” Id. at 554 n.6 (internal quotation marks and citation omitted). A

                                  25   court need not find bad faith in order to award attorney fees; “a case presenting either subjective

                                  26   bad faith or exceptionally meritless claims may sufficiently set itself apart from mine run cases to

                                  27   warrant a fee award.” Id. at 555. “‘There is no precise rule or formula for making these

                                  28
                                                                                                                  CASE NO.   17-cv-02107-RS
                                                                                         5
                                           Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 6 of 7




                                   1   determinations,’ but instead equitable discretion should be exercised ‘in light of the considerations

                                   2   we have identified.’” Id. at 554 (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534(1994).

                                   3          Here, defendants have not over-reached, in that they do not seek fees for the entirety of the

                                   4   case, but instead only for the period after September 15, 2017, when Samba proffered new

                                   5   infringement contentions at the close of fact discovery. Defendants point to language in the Order

                                   6   that “[b]y no stretch” could the operation of the accused technology be considered to practice

                                   7   aspects of the claims in issue. Defendants also cite to an observation in the order granting

                                   8   summary judgment that Samba’s revised infringement contentions and evidence at the summary

                                   9   judgment phase left open significant questions as to patentability under Section 101.

                                  10          That said, defendants have not shown this to be an “exceptional case,” even after

                                  11   September of 2017. The record supports no inference of subjective bad faith. Whatever inferences

                                  12   might be drawn as to Samba’s motivations, the claims simply do not rise to a level of
Northern District of California
 United States District Court




                                  13   “exceptionally meritless” that would warrant a fee award. Defendants’ motion is denied.

                                  14

                                  15          3. Taxation of costs

                                  16          Samba challenges $17,449.35 out of the $61,714.61 in costs that were taxed against it.

                                  17   Samba’s request that costs be stayed pending disposition of its Rule 59(e) motion is moot. To the

                                  18   extent Samba moves for costs to be disallowed completely, the motion is denied. Samba’s request

                                  19   to disallow an additional $17,449.35 is granted. Defendants have not adequately shown those

                                  20   costs, peripheral to depositions, are recoverable.2

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                         Good cause appearing, the sealing requests associated with these motions (Dkt. Nos. 374, 379,
                                  27   386, 389, 394) are granted.

                                  28
                                                                                                                  CASE NO.   17-cv-02107-RS
                                                                                         6
                                          Case 3:17-cv-02107-RS Document 407 Filed 06/03/19 Page 7 of 7




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: June 3, 2019

                                   4                                        ______________________________________
                                                                            RICHARD SEEBORG
                                   5                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                CASE NO.   17-cv-02107-RS
                                                                             7
